 UNITED STATES GYPSUMCOMPANY91UNITED STATESGYPSUM COMPANYandLopALNo. 278, UNITED GAS,COKE AND CHEMICAL WORKERS OF AMERICA, CIO, PETITIONER.CaseNo. 13-RC-1445. February 7, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Martin H. Schneid, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved' claims to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks certification for a group of employees 2 pre-viously excluded from a unit for which it is currently the certifiedbargaining representative.8As previously indicated, the Employer opposes the unit on theground, among others, that the employees sought by the Petitionerare supervisors within the meaning of the Act.Asbasisfor its con-tention the Employer asserts : That they responsibly direct and mayeffectively recommend changes in status for their subordinates; thateach of these employees has been informed of his supervisory author-ity ; that the Employer looks to these employees for effectuating andexercising supervisory authority over the employees under their su-'The hearing officer referred to the Board for ruling the Employer'smotion to dismissthe petition on the grounds : (1) That the employees involved are supervisors within themeaning of the Act;and (2)that the Union, under theBiaggs-Indiana Corporationdoctrine(63 NLRB 1270) had waived its right to represent these employees by agreeing to their'exclusion inUnited States Gypsum Company,Case No. 13-RC-1257(unpublished,issuedJuly 10, 1950).In view of our findings herein, we shall grant the Employer'smotion todismiss with respect to its first ground ; Accordingly,we find it unnecessary to considerthe second ground urged by the Employer as basis for its motion to dismiss.2The employees now sought are in the following categories:Lead mechanic,perlite tubeoperators, board machine operators,board kiln operators, board head take-off men, grainboard machine operators,board asphalt emulsion operators,shingle wet machine operators,shingle hydro-press operators,shingle punch press operators,shingle glatex machineoperators,shingle glatex kiln operators,and shingle glatex dip and bundle operators8The Petitioner was certified on October 5. 1950, in Case No 13-RC-1257:93 NLRB No. 18. J2DECISIONSOF NATIONALLABOR RELATIONS BOARDpervision; and that while the employees concerned are hourly paidas distinguished from the salaried supervisors admitted to be such,all the employees in the aforementioned categories receive the sameprivileges that are accorded the other supervisors, including a higherrate than that enjoyed by the employees under their direction.The Employer is engaged in the manufacture of gypsum wallboard,asbestoscement shingles, asphalt emulsion, and at times roofing, at itsEast Chicago, Indiana, plant.Basically, the plant consists of 5buildings which are divided into 4 main categories, namely, the milland packing department, the board plant, the asbestos cement shingleplant, and the maintenance department.There are approximatelyZOO employees in the entire operation, and approximately 40 personsemployed in the 13 afore-mentioned job classifications now in dispute.The supervisory hierarchy of the plant stems from the superintend-ent,' and proceeds in descending order through the generalforemanand the shift foreman to the operators here in dispute.In a decision involving this plant 5 and preceding the Board's de-'eision in Case No. 13-RC-1257, the Board excluded employees in cer-tain of the classifications here sought to be represented,6 among others,,under the supervisory term "gang leaders."There is nothing in thepresent record to indicate any change in the duties or authority ofthese employees since that decision.So far as the present group as a whole is concerned, in recentUnitedStates Gypsum Companycases 7 the Board has had occasion to con-sider the supervisory status of similar categories of employees. Inthose cases the Board rejected the Employer's contention that certaincategories of employees were supervisors, where there was no evidencethat those employees had ever been told that they possessed the powerof effective recommendation, and, in fact, had never exercised suchpower. In the instant case, however, there is substantial and uncon-tradicted evidences that the employees were informed by the Em-ployer of their supervisory authority; that in 9 of the 13 disputed4There are two superintendents,one for the shingle plant and one for the board plant.BUnited States Gypsum Company,79NLRB 194,Excluded as such were three head take-off men and one specialty board operator (nowclassified as grain board machine operator)in the board plant, three dip and bundlingoperators in the shingle plant (now classified as shingle glatex dip and bindle operators) ;and three AA mechanics(now classified as lead mechanics)in the maintenance department.'SeeUnited States Gypsum Company,92 NLRB 18;91 NLRB No 33; 85 NLRB 162.$Althoughthere is some conflict in the record with respect to theactualexercise ofsuch supervisory authority by some of the personshereinvolved,particularly the shingleBlatex operators,we do not regard as controlling the failure or refusal to exercise thisauthority by some of these employees.For as the Board said in theAmerican FinishingCompanycase, 86 NLRB 412,417, "thefact that they [assistant foremen] have notexercised supervisory authority does not destroy their supervisory status "See alsoWasatch Oil Refining Company, 76NLRB 417;The Hamilton Tool Company,58 NLRB 257. UNITED STATES GYPSUM COMPANY93categories, the power of effective recommendation had been exercisedby at least one of the individuals in these categories who was presenton the shift at that time; and that the Employer, acting upon theirrecommendation, had either discharged or transferred the employeesconcerned.The record shows that each 'of the individuals in the dis-puted categories is responsible for the operation of his particularmachine, including the entire manufacturing process under his juris-diction, as well as the personnel whom he directs.These comprise,except for the shingle kiln operator who directs only one employee,,"in each instance at least 2 or more employees.Furthermore, the evi-dence supports the Employer's contentions that each of the employees,in the disputed categories receives a substantially higher wage ratethan his subordinates, and is accorded the same privileges that areaccorded the salaried supervisors.In view of the foregoing, the Board concludes that the individualsin each of the categories whom the Petitioner now seeks constitutesan essential part of the supervisory hierarchy in the Employer'soperations; and that the incumbent employees are working super-visors who responsibly direct and may effectively recommend changesin status for their subordlnates.10Accordingly, the Board finds thatthey are supervisors within the meaning of the Act.iiBecause theAct specifically forbids finding appropriate a unit of supervisors, theBoard finds that the unit here sought is inappropriate.Accordingly,we will dismiss the petition herein.OrderIT IS I IEREBY ORDERED that the petition for investigation and certifica-tion filed herein by Local 278, United Gas, Coke and ChemicalWorkers of America, CIO, be, and it hereby is, dismissed.0The Board has, on occasion, found to be nonsupeivisory, employees who direct the activi-ties of a single employee and whose authority with respect thereto exists only to the extentthat such supervision is exercised by experienced employees over those who are less skilled.SeeGellman Manufacturing Company,87NLRB 292However, the Board has also,recognized that where true supervisory authority exists, the right to supervise - singleemployee is sufficient to constitute the holder of such right a supervisor within the meaningof the actKeystone Printing Serzice-Waukegan News-Sun,85 NLRB 15710While the Board notes that the ratio of supervisors to employees is one to five, thatfactor is but one of the indicia to be considered in determining the supervisory status ofemployeesIn this case it is not sufficiently conclusive to offset the other indicia of super-visory authority which are present, and which in similar situations have been foundcontrollingSeeUnsted States Gypsum Company,91 NLRB 90211Section 2 (11) of the Act defines a supervisor as any individual having authority,in the interest of the employer,to hire, transfer,suspend, lay off,recall,promote, dis-charge, assign, reward,or discipline other employees or responsibily to direct them, orto adjust their grievances,or effectively to recommend such action,if in connection withthe foregoing the exercise of such authority is not of a merely routine or clerical nature,but requires the use of independent judgment "